DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-5, 8-9, 11-12, 14-17, 19-22, 24-25, 28-29, 31, and 33-37 have been cancelled.

Election/Restrictions
Applicant’s election of Group I and antibody 004S-G06 in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23, 27, 30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
	According to Table 1A at page 93 of the specification, antibody 004S-G06 has heavy chain CDRs of SEQ ID NOS: 218, 410, and 861 and light chain CDRs of SEQ ID NOS: 996, 1071, and 1264.  According to Table 1B at page 116 of the specification, antibody 004S-G06 binds Fzd5 and Fzd8 at less than 100 nM.  The heavy chain corresponds to SEQ ID NO: 7 and the light chain corresponds to SEQ ID NO: 4. 
	Claims 1-2, 6-7, 10, 13, 18, and 26 are under consideration.


Specification
The disclosure is objected to because of the following informalities:
The incorporation of the sequence listing on page 1 of the specification should reference the size of the file in bytes not kilobytes (KB).  See MPEP 2422.03(I).  
Appropriate correction is required.

Page 114 of the specification was received blank upon filing.  This is also the case for page 114 of WO 2019/126399 (from which this application originated).  Applicant is requested to verify that this page was intended to be blank.

Improper Markush Grouping
Claims 1-2 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single 
The Markush groupings of claim 1 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use for the following reasons:  Each of the antibodies recited in Table 1A and Table 2 define structurally distinct antibodies (i.e. having different CDRs for the heavy and light chains) and have different binding characteristics (see for example the various binding profiles in Table 1B and instant claim 13).
The Markush groupings of claim 2 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  Each of the heavy chain variable region sequences (i.e. SEQ ID NOS: 1-37, 66, 68, and 1477) and each of the light chain variable regions sequences (i.e. SEQ ID NOS: 38-65, 67, 69, and 1476) recited in the claim correspond to structurally distinct antibodies that have different binding characteristics (see for example the various binding profiles in Table 1B and instant claim 13).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 6-7, 10, 13, 18,  and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 10, 12, 14, 15, 17, 19, 21, 24, 39-41, 45, and 55 of copending Application No. 16/954,484.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to Wnt surrogate molecules that include an antigen-binding fragment of an antibody that specifically binds one or more Frizzled receptors (as in the instant claims) and a region that specifically binds LRP5 and/or LRP6 (see instant claim 10).  The co-pending molecules modulate a Wnt signaling pathway (see instant claim 18).  Note that Table 1B (see page 80) in the co-pending application discloses antibody 004S-G06 (i.e. the elected antibody).  Co-pending claim 5 references Table 1B. Co-pending claim 55 is directed to pharmaceutical compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6-7, 10, 13, 18,  and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 13, 18, 22, 27, 30, 32-36, 39-41, and 46 of copending Application No. 17/257,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are directed to Wnt surrogate molecules that include an antigen-binding fragment of an antibody that .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, 10, 13, 18, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to:
An isolated antibody, or an antigen-binding fragment thereof, that binds to one or more Frizzled receptor, comprising a sequence comprising:
CDRH1, CDRH2 and CDRH3 sequences set forth for any of the antibodies of Table 1A;
CDRL1, CDRL2 and CDRL3 sequences set forth for any of the antibodies of Table 1A;
and/or
the CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 sequences set forth in
Table 2,
or a variant of said antibody, or antigen-binding fragment thereof, comprising one or
more amino acid modifications, wherein said variant comprises less than 8 amino acid
substitutions in said CDR sequences.

As written, claim 1 permits mixing and matching CDR sequences from different antibodies disclosed in Table 1A and Table 2.  For example, the language of the claim does not require that the CDRH1, CDRH2, CDRH3, CDRL1, CDRL2, and CDRL3 sequences must all be from one particular antibody in Table 1A or Table 2.  See also the “and/or” limitation in the claim.  The specification does not disclose that all such combinations of CDRs will result in an antibody that binds to one or more Frizzled receptors (see instant claim 1) or modulate a Wnt signaling pathway in a cell (see instant claim 18).  In addition, the specification does not disclose the particular amino acid modifications and/or substitutions that can be made to the overall antibody and/or CDRs while retaining the required binding activity.  Note that amino acid substitutions in the CDR sequences would have been expected to change or abolish the antibody binding characteristics.
With respect to claim 13 and its dependence upon claim 1, the specification does not adequately describe the structural features required for an antibody to have the antibody profiles recited in this claim.  At least for example, the elected antibody 004S-G06 binds to Fzd5 and Fzd8 (see claim 13, part (e)).  However, this antibody does not bind all of the sets of antigens encompassed by claim 13, parts (a)-(b).  It does not bind all of the antigens in recited in claim 13, parts (c)-(d) and (f)-(n).
Claim 2 is directed to:
The isolated antibody, or antigen-binding fragment thereof, of claim 1, comprising a heavy chain variable region comprising an amino acid sequence having at least 90% identity to the amino acid sequence set forth in any of SEQ ID NOs: 1-37, 66, 68 or 1477 and/or a light chain variable region comprising an amino acid sequence having at least 90%
identity to the amino acid sequence set forth in any of SEQ ID NOs: 38-65, 67, 69 or 1476.

As written, claim 2 permits mixing and matching heavy chain variable regions and light chain variable regions from different antibodies.  The “and/or” limitation encompasses embodiments where only the heavy chain variable region or the light chain variable regions (but not both) is defined.  The specification does not disclose that all such combinations of  heavy chain variable regions and light chain variable regions will result in an antibody that binds to one or more Frizzled receptors (see instant claim 1).  In addition, the “90% identity” limitation permits variability in the CDRs.  The specification does not disclose the particular amino acid modifications that can be made to the overall antibody and/or CDRs while retaining the required binding activity.  Note that amino acid changes in the CDR sequences would have been expected to change or abolish the antibody binding characteristics.
With respect to claim 7, the specification does not disclose any VHH or sdAb that bind to one or more Frizzled receptors.  These antibodies are single domain antibodies that bind to the antigen, typically in the absence of a light chain.  All of the antibodies disclosed by the specification require both the heavy and light chain for binding.
The genus of antibodies claimed is not adequately described.  In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies particular antibodies having the properties recited in the claims; however, the structural variability of the antibodies claimed is large. No reasonable structure-function correlation has been established that is commensurate in scope 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7, 10, 13, 18, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in referencing Table 1A and Table 2. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  See MPEP 2173.05(s).
Claim 7 is confusing in its dependence upon claim 1 in reciting  a “VHH or sdAb.”  These antibodies are single domain antibodies that bind to the antigen, typically in the absence of a light chain.  All of the antibodies of claim 1 require both the heavy and light chain.  Clarification is requested.
Claim 10 is confusing in reciting the “isolated antibody, or antigen-binding fragment thereof, of claim 1, wherein the antibody, or antigen-binding fragment thereof, is a fusion 
Claim 26 is indefinite in reciting “a therapeutically effective amount.”  The claim is directed to a pharmaceutical composition.  The claim does not specify what therapeutic effect must be achieved and thus the amount required by the claim is unknown.  The metes and bounds of the claim cannot be determined.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gurney et al. (U.S. Patent No. 9,573,998) discloses antibodies that bind human FZD5 and FZD8.  The claimed antibodies do not have the CDRs or sequences for the elected 004S-G06 antibody in the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa